Case 4:19-cv-00147-ALM Document 104 Filed 05/29/20 Page 1 of 2 PageID #: 1309




                               United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    FROSTINE NEWBERRY and RICHARD                           §
    NEWBERRY,                                               §
                                                            §    Civil Action No. 4:19-cv-147
    Plaintiffs,                                             §    Judge Mazzant
                                                            §
    v.                                                      §
                                                            §
    DISCOUNT WASTE, INC. and ROSA                           §
    LOPEZ, d/b/a A & R RENT-A-FENCE                         §
                                                            §
    v.                                                      §
                                                            §
    FRED OLIVIERI CONSTRUCTION                              §
    COMPANY                                                 §
                                                            §
    Defendants.                                             §


                                                     ORDER

           Pending before the Court is Plaintiffs Frostine Newberry and Richard Newberry’s Motion

to Take Judicial Notice (Dkt. #90). 1 Having considered the motion and relevant pleadings, the

Court finds that Plaintiffs motion should be GRANTED.

           Plaintiffs request the Court to take judicial notice of Plano’s Code of Ordinances, Chapter

19, § 19-1: Obstruction of Streets, Alleys, Sidewalks, Parkway Areas or Public Grounds (“the

Ordinance”).       Defendant Rosa Lopez d/b/a A & R Rent-A-Fence (“A&R”) contends that

permitting the Ordinance to be read to the jury would be misleading and, therefore, prejudicial to

A&R because A&R did not install the fence on public property. It is readily apparent, however,




1
 This is a trip-and-fall case that arises from the injuries and damages Plaintiff Frostine Newberry allegedly suffered
when she tripped and fell over protruding metal bars holding a temporary fence on a pedestrian sidewalk at the Legacy
West Shopping Center. See (Dkt. #90 at ⁋ 4).
    Case 4:19-cv-00147-ALM Document 104 Filed 05/29/20 Page 2 of 2 PageID #: 1310



    the parties dispute whether A&R installed the fence on a public sidewalk. Therefore, the Court

    will not resolve this factual dispute; instead, the Court notes that this is a dispute for the jury to

    consider and decide. Accordingly, this Court takes judicial notice of the Ordinance. 2

                                                    CONCLUSION

             It is therefore ORDERED that Plaintiffs’ Motion to Take Judicial Notice (Dkt. #90) is
.
    hereby GRANTED.

             It is further ORDERED that the parties shall submit supplemental jury instructions no later

    than Wednesday, June 3, 2020, at 5 p.m.

             SIGNED this 29th day of May, 2020.




                                                  ___________________________________
                                                  AMOS L. MAZZANT
                                                  UNITED STATES DISTRICT JUDGE




    2
      See Griffin v. City of Sugar Land, Tex., No. CV H-18-3121, 2019 WL 175098, at *2 (S.D. Tex. Jan. 11, 2019)
    (“Courts can take judicial notice of city ordinances”); Matter of Waller Creek, Ltd., 867 F.2d 228, 238 n.14 (5th Cir.
    1989) (taking judicial notice of city ordinance as a legislative fact).

                                                              2
